 

Exhibit 10.4

WARRANT

THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  THE HOLDER OF THIS
SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS SECURITY MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH ITS
TERMS, INCLUDING THE TRANSFER RESTRICTIONS SET FORTH IN ARTICLE IV BELOW, AND IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION.

Warrant Certificate No.:  01

Original Issue Date:  March 2, 2017

This WARRANT dated as of March 2, 2017 (the “Warrant”), between CARBO Ceramics
Inc., a Delaware corporation (the “Company”), and Wilks Brothers, LLC, a Texas
limited liability company (the “Initial Holder” and the Initial Holder and any
person who acquires this Warrant in accordance with the restrictions set forth
herein, the “Holder”).

WHEREAS, the Company has entered into that certain Amended and Restated Credit
Agreement, dated as of March 2, 2017, pursuant to which the Initial Holder has
agreed to provide certain financing to the Company (the “Credit Agreement”).

WHEREAS, in connection with entry into the Credit Agreement, the Company has
agreed to issue this Warrant to the Initial Holder, entitling the Initial Holder
to purchase the number of shares of Common Stock set forth in Section 2.01,
subject to adjustment as provided in, and subject to the other provisions of,
this Warrant.

WHEREAS, in connection with entry into the Credit Agreement and the Warrant, the
Company and the Initial Holder have entered into an agreement (the “Stockholder
Agreement”), dated as of the date hereof pursuant to which the Initial Holder
and the Company have agreed to certain other matters, including certain
registration rights with respect to the Warrant Shares and that the Company
shall request that the stockholders of the Company approve the issuance of
523,022 shares of Common Stock to the Initial Holder upon exercise of this
Warrant in accordance with Section 312 of the New York Stock Exchange Listed
Company Manual (such approval, the “Stockholder Approval”).

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, each party agrees as follows for the benefit of the other party
hereto:

Article I

DEFINITIONS

Section 1.01. Definitions.

“Accredited Investor” has the meaning ascribed to such term in Regulation D
under the Securities Act.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person;
provided, however, that the Company, any of its subsidiaries, or any of the
Company’s other controlled Affiliates, in each case, will not be deemed to be
Affiliates of the Holder for purposes of this Warrant.  For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) when used with respect to any
Person, means the possession, directly or indirectly, of the power to cause the
direction of management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Beneficial Owner” or “Beneficially Own” have the meanings given to such terms
in Rule 13d-3 under the Exchange Act as in effect on the Original Issue Date.

“Board” means the Board of Directors of the Company or any duly authorized
committee thereof.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental action to
close.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, but excluding any debt securities
convertible into such equity.

“Code” has the meaning set forth in Section 2.04(b).

“Common Stock” means collectively, the Company’s common stock, par value $0.01
per share.

“Company” has the meaning set forth in the Preamble.

“Constituent Person” has the meaning set forth in Section 3.03.

“Credit Agreement” has the meaning set forth in the Preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.  

“Exchange Property” has the meaning set forth in Section 3.03.

2

--------------------------------------------------------------------------------

 

“Exercise Date” means the day on which the Warrant is exercised pursuant to
Section 2.03; provided, that if the date the exercise procedures set forth in
Section 2.03 are satisfied is not a Business Day, then the Exercise Date will be
deemed to be the immediately following Business Day.

“Exercise Price” has the meaning set forth in Section 2.01.

“Expiration Date” has the meaning set forth in Section 2.02.

“Holder” has the meaning set forth in the Preamble.

“Initial Holder” has the meaning set forth in the Preamble.

“Market Disruption Event” means the occurrence or existence for more than a
one‑half hour period in the aggregate on any scheduled Trading Day for the
Common Stock of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the stock exchange or
otherwise) in the Common Stock or in any options, contracts or future contracts
relating to the Common Stock, and such suspension or limitation occurs or exists
at any time before 1:00 p.m. (New York City time) on such day.

“Market Price” means with respect to the Common Stock or any other security for
which a Market Price must be determined, (x) the average closing price of a
share of such securities as reported on the principal national securities
exchange on which the shares of such securities are listed or admitted for
trading, (y) if not listed or admitted for trading on any national securities
exchange, the average of the closing bid and asked prices of a share of such
securities in the over-the-counter market as reported by the Nasdaq National
Market or any comparable system or (z) in all other cases, as determined in good
faith by the Board of Directors of the Company, following the receipt of a
valuation by an independent bank of national standing selected by the Board of
Directors.  The Market Price shall be determined without reference to extended
or after hours trading.  In the case of clause (x) or (y), the average closing
price shall be averaged over a period of fifteen (15) consecutive Trading Days
consisting of the day immediately preceding the day on which the “Market Price”
is being determined and the fourteen (14) consecutive Trading Days prior to such
day.

“Original Issue Date” means March 2, 2017.

“Person” includes natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint
stock companies, joint ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts, or other organizations, irrespective of
whether they are legal entities, and governments and agencies and political
subdivisions thereof, including any syndicate or group that would be deemed to
be a “person” under Section 13(d)(3) of the Exchange Act.

“Permitted Transferee” has the meaning set forth in Section 4.01(a).

“Regulation D” means Regulation D as promulgated under the Securities Act and
any successor thereto as in effect from time to time.

3

--------------------------------------------------------------------------------

 

“Reorganization Event” has the meaning set forth in Section 3.03.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
thereto as in effect from time to time.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Stockholder Agreement” has the meaning set forth in the Preamble.

“Stockholder Approval” has the meaning set forth in the Preamble.

“Trading Day” means a day during which (i) trading in Common Stock generally
occurs and (ii) there is no Market Disruption Event; provided, that if the
Common Stock (or other security for which a Market Price must be determined) is
not admitted for trading or quotation on or by any exchange, bureau or other
organization referred to in the definition of Market Price (excluding the last
two sentences of that definition), Trading Day means any Business Day.

“Transfer” by any Person means, with respect to the Warrant or any Warrant
Shares, directly or indirectly, to sell, transfer, assign, pledge, encumber,
hypothecate or similarly dispose of, either voluntarily or involuntarily, the
Warrant or Warrant Shares Beneficially Owned by such Person or of any interest
(including any voting interest) in the Warrant or Warrant Shares Beneficially
Owned by such Person; provided, however, that, notwithstanding anything to the
contrary in this Warrant, a Transfer shall not include (i) the exercise of the
Warrant or (ii) the redemption or other acquisition of the Warrant by the
Company.

“Warrant” has the meaning given to such term in the Preamble.

“Warrant Exercise Notice” has the meaning set forth in Section 2.03.

“Warrant Shares” mean the shares of Common Stock for which the Warrant is
exercisable or which have been issued upon exercise of the Warrant.

Section 1.02. Rules of Construction.  Wherever required by the context of this
Warrant:

(a) the singular shall include the plural and vice versa;

(b) the masculine gender shall include the feminine and neuter genders and vice
versa;

(c) references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time;

(d) all article, section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Warrant;

(e) all exhibit references not attributed to a particular document shall be
references to the exhibits to this Warrant;  

4

--------------------------------------------------------------------------------

 

(f) the word “or” is not exclusive;

(g) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation;”

(h) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Warrant as a whole and not to any particular section,
paragraph or subdivision;

(i) the article, section, paragraph and clause captions herein are for
convenience of reference only, do not constitute part of this Warrant and will
not be deemed to limit or otherwise affect any of the provisions hereof; and

(j) all accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles in the United States.

Article II

EXERCISE AND EXPIRATION TERMS

Section 2.01. Exercise.  

(a) From and after the Original Issue Date, this Warrant shall entitle the
Holder to purchase (subject to the terms and conditions contained herein,
including Section 2.01(b)) 523,022 shares of Common Stock at a price of $14.91
per share of Common Stock (the “Exercise Price”), in each case subject to
adjustment pursuant to Article III‎.

(b) Notwithstanding anything to the contrary contained herein, until receipt of
the Stockholder Approval the Holder shall not be entitled to exercise this
Warrant to the extent that the number of shares of Common Stock to be purchased
upon such exercise, plus the number of shares of Common Stock purchased on any
prior exercise of this Warrant, exceeds 271,414 shares of Common Stock‎.  

(c) The Warrant shall be exercisable at the option of the Holder at any time
from and after the Original Issue Date and on or prior to the Expiration Date.

Section 2.02. Expiration of the Warrant.  The Warrant shall expire at 11:59
p.m., New York City time, on December 31, 2022 (the “Expiration Date”), and the
Warrant may not be exercised thereafter.  

Section 2.03. Manner of Exercise.  

(a) The Warrant may be exercised by the surrender to the Company at the office
of the Company of this Warrant together with the form of election attached
hereto as Exhibit A (the “Warrant Exercise Notice”) duly filled in and signed by
the Holder, stipulating the applicable number of Warrant Shares to be exercised,
the manner of payment of the Warrant together with payment to the Company of the
aggregate Exercise Price due in respect of such exercise as provided in the
immediately following sentence. Such payment shall be made, at the option of the
Holder, in cash or by certified or official bank check payable to the order of
the Company, or by wire transfer of funds to an account designated by the
Company for such purpose, in an

5

--------------------------------------------------------------------------------

 

amount equal to the product of (A) the Exercise Price as of the Exercise Date
and (B) the number of Warrant Shares to be exercised as set forth in such
Warrant Exercise Notice.  The rights represented by the Warrant shall be
exercisable at the election of the Holder either in full at any time or from
time to time in part.  Notwithstanding anything to the contrary in this Warrant,
a Warrant Exercise Notice will become irrevocable when executed and delivered to
the Company.

(b) Unless the purchase rights represented by this Warrant shall have expired or
shall have been fully exercised, the Company shall, at the time of delivery of
the Warrant Shares being issued in accordance with Section 2.04 hereof, deliver
to the Holder a new Warrant evidencing the rights of the Holder to purchase the
unexpired and unexercised Warrant Shares called for by this Warrant.  Such new
Warrant shall in all other respects be identical to this Warrant.

Section 2.04. Issuance of Warrant Shares.  

(a) Subject to the other provisions of this Warrant, no later than the third
Business Day following the Exercise Date of the Warrant, the Company shall issue
and cause the Company’s stock transfer agent to countersign and deliver to or
upon the written order of the Holder and in such name or names as the Holder may
designate, a certificate for the number of Warrant Shares so purchased upon the
exercise of such Warrant, together with any cash to be paid in respect of any
fractional Warrant Shares pursuant to Section 2.05; provided, however, that, at
the Company’s election, the Company may deliver such Warrant Shares in
uncertificated form.  The Person in whose name any Warrant Share is to be issued
upon exercise of the Warrant in accordance with its terms will be deemed to
become the holder of record of such Warrant Share as of the related Exercise
Date.

(b) The Company shall pay any and all documentary, stamp and similar issue or
transfer tax due on the issuance of shares of Common Stock upon the exercise of
the Warrant, provided, that the Holder of the Warrant shall pay any tax or
governmental charge that may be imposed with respect to any applicable
withholding or any tax which is due because the Holder requests any such shares
of Common Stock to be issued in a name other than the Holder’s name if such
taxes would not have been due had such shares of Common Stock been issued in the
Holder’s name.  Notwithstanding anything to the contrary, if the Company is
required to pay withholding taxes or backup withholding on or with respect to
any deemed (or constructive) distribution on behalf of the Holder of the Warrant
under Section 305(c) of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”) (including as a result of an adjustment pursuant to Article III or the
lack thereof), the Company may, at its option, set off such payments against
subsequent deliveries of, or with respect to, the Warrant.

Section 2.05. Fractional Warrant Shares.  Notwithstanding anything to the
contrary in this Warrant, the Company shall not be required to issue fractional
Warrant Shares on the exercise of the Warrant.  If any fraction of a Warrant
Share would, except for the provisions of this Section 2.05, be issuable upon
the exercise of the Warrant, the Company shall, in lieu of issuing fractional
shares, either (i) pay an amount in cash equal to the Market Price per Warrant
Share on the Exercise Date, multiplied by such fraction, computed to the nearest
whole cent or (ii) deliver an additional whole share of Common Stock.

6

--------------------------------------------------------------------------------

 

Section 2.06. Reservation and Authorization of Warrant Shares.  

(a) At any time that the Warrant is outstanding, the Company shall take all
lawful action within its control to reserve a sufficient number of authorized
but unissued shares of Common Stock to satisfy the exercise requirements of the
Warrant (giving effect to any adjustments to the number of shares of Common
Stock to be issued upon exercise of the Warrants pursuant to Article III).

(b) Before taking any action which would cause an adjustment pursuant to Article
III to reduce the Exercise Price below the then-par value of the Common Stock,
the Company shall use its commercially reasonable efforts to take any and all
corporate action which may, in the opinion of its counsel (which may be counsel
employed by the Company), be necessary in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock at the
Exercise Price as so adjusted.

(c) The Company covenants that all Warrant Shares which may be issued upon
exercise of the Warrant shall, upon issue, be fully paid, nonassessable, free of
preemptive rights, free from all taxes and free from all liens, charges and
security interests created by the Company with respect to the issue thereof
(other than restrictions arising under applicable securities laws or liens
created by the Holder).

Section 2.07. Stock Exchange Listing.  The Company shall from time to time use
its commercially reasonable efforts to take all actions that may be necessary so
that the Warrant Shares, after their issuance upon the exercise of the Warrant,
will be listed on the principal securities exchange or other market within the
United States of America, if any, on which other shares of Common Stock are then
listed (including all actions that may be required under any federal or state
law now or in the future applicable to any such listing or any applicable
governing rule or regulation of such securities exchange or other market).

Section 2.08. Replacement of Warrant on Loss. Upon receipt of evidence of the
loss, theft, destruction or mutilation of this Warrant and upon delivery of an
indemnity, in each case reasonably satisfactory to the Company and, in case of
mutilation, upon surrender of such Warrant for cancellation to the Company, the
Company shall execute and deliver to the Holder, in lieu hereof, a new Warrant
of like tenor and exercisable for an equivalent number of Warrant Shares as the
Warrant so lost, stolen, mutilated or destroyed; provided, that, in the case of
mutilation, no indemnity shall be required if this Warrant in identifiable form
is surrendered to the Company for cancellation.

Article III

ANTIDILUTION AND RELATED PROVISIONS

Section 3.01. Adjustment for Change In Capital Stock.  

(a) Excluding distributions covered by Section 3.01(b), if the Company (i) pays
a dividend or makes a distribution on any class of its Common Stock in shares of
any class of its Common Stock; (ii) subdivides its outstanding shares of any
class of Common Stock into a greater number of shares; (iii) combines its
outstanding shares of any class of Common Stock into a smaller number of shares;
or (iv) makes a distribution on any class of its Common Stock in

7

--------------------------------------------------------------------------------

 

shares of its Capital Stock (other than such class of Common Stock) or in the
form of any other security (including, without limitation, any rights, options
or warrants to acquire any security); then, the Exercise Price and number and
class of Warrant Shares to be issued for the Warrant shall be proportionately
adjusted and/or changed such that the Holder of the Warrant shall be entitled to
receive the aggregate number and kind of shares of Common Stock, Capital Stock
or other securities which the Holder would have owned or would have been
entitled to receive if the Warrant had been exercised immediately prior to such
action.  Distributions or adjustments pursuant to this Section 3.01(a) shall be
made successively whenever any event listed in (i) – (iv) above shall
occur.  Distributions and adjustments to the Warrant shall become effective
immediately after the effective date of the related action or event.

(b) If the Company at any time or from time to time after the date hereof shall
distribute to all holders of its Common Stock rights, options, warrants or other
securities exercisable for or convertible into Common Stock at a price per share
of Common Stock less than the Market Price of the Common Stock on the record
date for such distribution, then, in each case, the relevant Exercise Price
shall be adjusted in accordance with the following formula:

E2 = E1 x [ [O + (N x P)] ÷ (O + N)]

                    M

where:

E2 = the adjusted Exercise Price.

E1 = the current Exercise Price.

O = the number of shares of Common Stock outstanding on the record date for such
distribution.

N = the number of additional shares of Common Stock issuable pursuant to such
rights, options, warrants or other securities.

P = the exercise price per share of the additional shares of Common Stock
issuable pursuant to such rights, options, warrants or other securities.

M = the Market Price of the Common Stock on the record date for such
distribution.

The adjustment shall be made successively whenever any such options, warrants or
other rights (however classified) are issued and shall become effective
immediately after the record date for the determination of stockholders entitled
to receive the options, warrants or other rights (however classified). If at the
end of the period during which such rights, options or warrants are exercisable,
not all options, warrants or other rights (however classified) shall have been
exercised, the Exercise Price shall be immediately readjusted to what it would
have been if "N" in the above formula had been the number of shares actually
issued.

8

--------------------------------------------------------------------------------

 

Section 3.02. When No Adjustment Required.  

(a) No other adjustments are required to be made under this Article III other
than as expressly specified herein, including the amount of any dividend or
distribution in cash or other assets (other than Common Stock or Capital Stock
pursuant to Section 3.01) or any issuance of Common Stock or other interests
exchangeable for or convertible into Common Stock.

(b) No adjustment shall be made to the Exercise Price or the number and class of
Warrant Shares to be issued for the Warrant for any event listed in (i) – (iv)
of Section 3.01(a) if the Company makes provisions for the Holder to participate
in such transaction without exercising the Warrant on a basis and with notice
that the Board determines in good faith to be fair and appropriate.

(c) If the Company takes a record of the holders of Common Stock for the purpose
of entitling them to receive a dividend or other distribution, and thereafter
(and before the dividend or distribution has been paid or delivered to
stockholders) legally abandons its plan to pay or deliver such dividend or
distribution, then no adjustment to the Exercise Price or the number and class
of Warrant Shares to be issued for the Warrant then in effect shall be required
by reason of the taking of such record.

Section 3.03. Reorganization Events.

(a) In the event of any reclassification, recapitalization or reorganization of
the Common Stock (other than in connection with an event to which Section 3.01
applies) or any statutory exchange, merger, consolidation or other similar
business combination of the Company with or into another Person, or the sale of
all or substantially all of the Company’s assets, pursuant to which, in any such
case, the Common Stock is changed or converted into, or exchanged for, or
entitled to receive, cash, securities or other property of the Company or
another Person (each of which is referred to as a “Reorganization Event”), the
Warrant will, without the consent of the Holder and subject to Section 3.03(b),
remain outstanding, but shall become exercisable for the number, kind and amount
of securities, cash and other property (the “Exchange Property”) that the Holder
of the Warrant would have received in such Reorganization Event had the Holder
exercised the Warrant into the applicable number of shares of Common Stock
immediately prior to the effective date of the Reorganization Event.  The
Company shall not affect any such Reorganization Event unless prior to the
consummation thereof, the successor entity (if other than the Company) resulting
from such transaction or the entity purchasing such assets assumes by written
instrument the obligation to deliver to the Holder such Exchange Property as, in
accordance with the foregoing provisions, such Holder may be entitled to
acquire.  For this purpose,

(i) if the Reorganization Event provides for different treatment of Common Stock
held by the Person (other than the Company) that is a party to such
Reorganization Event (any such Person, a “Constituent Person”), or an Affiliate
of a Constituent Person, the Holder shall be deemed to not be a Constituent
Person or an Affiliate of a Constituent Person; and

9

--------------------------------------------------------------------------------

 

(ii) if the kind or amount of securities, cash and other property receivable
upon such Reorganization Event is not the same for each share of Common Stock
held immediately prior to such Reorganization Event (other than shares held by a
Constituent Person or an Affiliate thereof), the kind and amount of securities,
cash and other property receivable upon such Reorganization Event will be deemed
to be the weighted average of the types and amounts of consideration received by
the holders of Common Stock (other than the Constituent Person and its
Affiliates).

(b) Successive Reorganization Events.  The provisions of Section 3.03(a) shall
similarly apply to successive Reorganization Events and the provisions of
Article III shall apply to any securities received by the holders of the Common
Stock in any such Reorganization Event.

Section 3.04. Notice of Certain Transactions.  In the event that (a) the Board
authorizes any of the actions listed in Section 3.01(b) or in clauses (i) – (iv)
of Section 3.01(a) or (b) the Company enters into a binding agreement for a
Reorganization Event, the Company shall send to the Holder a notice of such
action or agreement. Such notice shall specify the record date (if applicable)
for such action, or the date such action is to take place and the date of
participation therein by the holders of Common Stock, if any such date is to be
fixed, and shall briefly indicate the effect, if any, of such action on the
Common Stock and the Warrant and the manner in which any election to be made by
the Holder shall be notified to the Company.  Such notice shall be given at
least ten (10) Business Days prior to any applicable record date or the date of
the taking of such proposed action or the date of participation therein by the
holders of Common Stock, whichever shall be the earlier.

Section 3.05. Stockholder Rights Plans.  To the extent the Company has a rights
plan in effect upon exercise of the Warrant, the Holder shall receive, in
addition to any shares of Common Stock issuable upon such exercise, the
associated rights issued under such rights plan unless, prior to exercise, the
rights have separated from the Common Stock, in which case, the Company shall
distribute to the Holder the number of such rights as the Holder would have been
entitled to receive if the Warrant had been exercised immediately prior to such
separation, subject to readjustment in the event of the expiration, termination
or redemption of such rights.  In lieu of any such adjustment, the Company may
amend such applicable rights plan to provide that upon exercise of Warrant the
Holder will receive, in addition to the Common Stock issuable upon such
conversion, the rights which would have attached to such Common Stock if the
rights had not become separated from the Common Stock under such applicable
rights plan.

Article IV

TRANSFERS

Section 4.01. Transfer Restrictions Generally.

(a) The Holder may, subject to compliance with the terms and conditions of the
Stockholder Agreement and applicable law, Transfer the Warrant (in whole, but
not any portion thereof) without the Company’s prior written consent to any
Person that, pursuant to an instrument reasonably acceptable to the Company,
including, if required by the Company, an opinion of its counsel reasonably
satisfactory to the Company to the effect that such transfer is exempt from the
registration requirements of the Securities Act, agrees to be bound by the

10

--------------------------------------------------------------------------------

 

provisions of this Warrant as if it were the Holder hereunder (a “Permitted
Transferee”).  Any purported Transfer that does not comply with all applicable
terms of this Warrant shall be null and void and of no force or effect, and the
Company shall not recognize or be bound by any such purported Transfer. The
Company may require payment of a sum sufficient to cover any transfer tax,
assessments or similar governmental charge required to be paid in connection
with any permitted Transfer of the Warrant.

(b) Notwithstanding the foregoing, the Initial Holder or any Permitted
Transferee thereof may, upon not less than five (5) Business Days prior written
notice to the Company, create a security interest, lien or charge on the
Warrant, or with respect to the Warrant, in favor of a financial institution in
the ordinary course of business, which security interest, lien or charge shall
not be deemed to constitute a “Transfer” subject to the restrictions on
Transfers in Section 4.01(a) and this Warrant may thereafter be Transferred to
such financial institution solely in connection with an exercise of remedies by
such financial institution.  Such financial institution shall be subject to all
terms and conditions of this Warrant (including the transfer restrictions set
forth in this Article IV).

Section 4.02. Compliance with the Securities Act.  

(a) Unless issued pursuant to an effective registration statement, all Warrant
Shares issued upon exercise of the Warrant shall bear a legend in substantially
the following form:

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (I) TO
THE COMPANY, (II) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), (III) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (IV) OTHERWISE
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND, IN EACH
OF CASES (I) THROUGH (IV), IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND (B) THE
HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF
THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.”

11

--------------------------------------------------------------------------------

 

(b) In connection with a Transfer of Warrant Shares pursuant to clause (II) in
the legend set forth in Section 4.02(a), the Company shall promptly cause the
legend to be removed from any such Warrant Shares upon delivery by the holder of
such Warrant Share(s) to the Company and/or and the transfer agent for such
shares of Common Stock such legal opinions, certificates or other documentation
or evidence as may reasonably be required by either of them to determine that
such transfer complies with the Securities Act and other applicable U.S.
securities laws.

(c) Representations of the Holder. In connection with the issuance of the
Warrant, the Holder specifically represents, as of the date hereof, to the
Company by acceptance of the Warrant as follows:  

(i) The Holder acknowledges that the offer and sale of the Warrant and the
Warrant Shares to be issued upon exercise thereof have not been registered under
the Securities Act or under any state securities laws and agrees that it will
not sell or otherwise dispose of any of the Warrant or Warrant Shares issued
pursuant to the Warrant, except in compliance with the registration requirements
or exemption provisions of the Securities Act and any other applicable
securities laws.  

(ii) The Holder is an Accredited Investor.  The Holder is acquiring the Warrant
and the Warrant Shares to be issued upon exercise thereof for investment for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution of the Warrant or the Warrant Shares.

(iii) The Holder acknowledges that it can bear the economic and financial risk
of its investment for an indefinite period, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Warrant and the Warrant Shares.  The
Holder has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Warrant and
the business, properties, prospects and financial condition of the Company.

Article V

MISCELLANEOUS

Section 5.01. Rights of the Holder.  Except as expressly contemplated by Section
3.04 hereof, nothing contained in this Warrant shall be construed as conferring
upon the Holder the right to (i) receive notice of or vote at any meeting of the
stockholders, (ii) consent to any action of the stockholders, (iii) receive
notice of any other proceedings of the Company, (iv) without limiting the
provisions of Article III, receive any cash dividends, stock dividends,
allotments or rights or other distributions paid, allotted or distributed or
distributable to the holders of Common Stock prior to, or for which the relevant
record date precedes, the date of the exercise of the Warrant or (v) exercise
any other rights whatsoever as stockholders of the Company.

Section 5.02. Termination.  This Warrant shall terminate upon the earlier to
occur of (i) the date on which all of the Warrant Shares underlying the Warrant
have been exercised, exchanged or converted into shares of Common Stock and (ii)
the date on which the Warrant has

12

--------------------------------------------------------------------------------

 

expired pursuant to the terms of Section 2.02. Nothing herein shall relieve any
party from any liability for the breach of any of the agreements set forth in
this Warrant prior to any such termination.

Section 5.03. Amendments and Waivers.  Except as otherwise provided herein, no
modification, amendment, restatement, amendment and restatement, or waiver of
any provision of this Warrant shall be effective unless executed by the Company
and the Holder.  No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

Section 5.04. Successors, Assigns and Permitted Transferees.  This Warrant shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns.  Except as contemplated by
Section 4.01, none of the parties may assign any of their rights and delegate
any of their obligations hereunder without the prior written consent of the
other parties.  Any purported assignment in violation of this Section 5.04 shall
be null and void.

Section 5.05. Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by facsimile or e-mail, upon confirmation of receipt, (b) on the first Business
Day following the date of dispatch if delivered by a recognized next-day courier
service or (c) on the third Business Day following the date of mailing if sent
overnight by registered or certified mail, return receipt requested, postage
prepaid.  Any notice received on a day that is not a Business Day or after 5:00
pm Eastern time on any day shall be deemed received on the next following
Business Day.  All notices hereunder shall be sent as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

(a)

If to the Holder:

Wilks Brothers, LLC

17010 IH-20

Cisco, TX 76437

Attention:

 

Morgan Neff

 

 

Matthew Wilks

Facsimile:

 

(817) 850-3698

Email:

 

MNeff@wilksbrothers.com

 

 

MWilks@ie-llc.net

with a copy to (which copy alone shall not constitute notice):

Brown Rudnick LLP

7 Times Square

New York, New York 10036

Attention:     John F. Storz

Facsimile:    (212) 209-4801

13

--------------------------------------------------------------------------------

 

Email:       jstorz@brownrudnick.com

(b)If to the Company:

CARBO Ceramics Inc.

575 North Dairy Ashford, Suite 300

Houston, Texas 77079

Attention:     Ernesto Bautista III

Facsimile: (281) 931-8302

Email: ernesto.bautista@carboceramics.com

with a copy to (which copy alone shall not constitute notice):

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention:     Christopher E. Austin
Facsimile:     (212) 225‑3999
Email:           caustin@cgsh.com

Each party hereto may designate by written notice to the other parties hereto
additional or different addresses for subsequent notices or communications.

Section 5.06. Further Assurances.  At any time or from time to time after the
Original Issue Date, the parties hereto agree to cooperate with each other, and
at the request of any other party, to execute and deliver any further
instruments or documents and to take all such further action as the other party
may reasonably request in order to evidence or effectuate the consummation of
the transactions contemplated hereby and to otherwise carry out the intent of
the parties hereunder.

Section 5.07. Entire Agreement.  Except as otherwise expressly set forth herein,
this Warrant together with the Credit Agreement and the Stockholder Agreement
embody the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, that may have related to the subject matter hereof in any way.  

Section 5.08. Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Warrant, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any waiver, permit, consent or approval of any kind or
character on the part of any party hereto of any breach, default or
noncompliance under this Warrant or any waiver on such party’s part of any
provisions or conditions of this Warrant, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Warrant, by law or otherwise afforded to any party
shall be cumulative and not alternative.

14

--------------------------------------------------------------------------------

 

Section 5.09. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Warrant shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York.

(b) All actions and proceedings arising out of or relating to this Warrant
(whether in contract or tort or by statute or otherwise) shall be heard and
determined in the Court of Chancery of the State of Delaware located in the City
of Wilmington, or, in the event (but only in the event) that such court does not
have subject matter jurisdiction over such action or proceeding, the federal
courts of the United States of America located in the City of Wilmington in the
State of Delaware; and the Company and the Holder hereby irrevocably submit to
the exclusive jurisdiction and venue of such courts in any such action or
proceeding and irrevocably waive the defense of an inconvenient forum or lack of
jurisdiction to the maintenance of any such action or proceeding.  The Company
and the Holder agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable law.

(c) THE COMPANY AND THE HOLDER ACKNOWLEDGE AND AGREE THAT ANY ACTION OR
PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS WARRANT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER IN CONTRACT OR TORT OR BY STATUTE OR
OTHERWISE) IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF SUCH ACTION OR PROCEEDING.  EACH
PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT:  (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH ACTION OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER; (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER; (C) IT MAKES THIS WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS WARRANT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS Section 5.09.

Section 5.10. Severability.  Whenever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Warrant shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

Section 5.11. Enforcement.  Each party hereto acknowledges that money damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Warrant are not performed in accordance with its terms, and
it is therefore agreed that in addition to and without limiting any other remedy
or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of

15

--------------------------------------------------------------------------------

 

competent jurisdiction enjoining any such breach and enforcing specifically the
terms and provisions hereof, without any requirement to provide security or post
a bond.

Section 5.12. Titles and Subtitles.  The titles of the sections and subsections
of this Warrant are for convenience of reference only and are not to be
considered in construing this Warrant.

Section 5.13. No Third-Party Beneficiaries.  This Warrant shall be binding upon
and inure solely to the benefit of each party hereto and its successors and
permitted assigns, and nothing in this Warrant, express or implied, is intended
to or shall be construed to confer upon any other Person any legal or equitable
rights, benefits or remedies of any nature whatsoever under or by reason of this
Warrant.  This Warrant may be amended or terminated, and any provision of this
Warrant may be waived, in accordance with the terms hereof without the consent
of any Person other than the parties hereto.

Section 5.14. Counterparts; Facsimile Signatures. This Warrant may be executed
in two or more counterparts and delivered by facsimile, portable document format
or other electronic transmission with the same effect as if all signatory
parties had signed and delivered the same original document, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

[Signature page follows.]

 

 

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Warrant to be duly executed as
of the date first written above.

 

CARBO Ceramics Inc.

 

By:

 

/s/ Ernesto Bautista III

Name:

 

Ernesto Bautista III

Title:

 

Vice President and Chief Financial Officer

 

 

 

Wilks Brothers, LLC

 

 

 

By:

 

/s/ Morgan D. Neff

Name:

 

Morgan D. Neff

Title:

 

Senior Portfolio Manager

 

 

 

By:

 

/s/ Matthew Wilks

Name:

 

Matthew Wilks

Title:

 

Portfolio Manager and Vice President of Capital Investments

 

 

 

Signature Page to Warrant

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF ELECTION TO PURCHASE WARRANT SHARES

(to be executed only upon exercise of the warrant)

CARBO Ceramics inc.

The undersigned hereby irrevocably elects to exercise the Warrant, dated as of
March 2, 2017, by and between CARBO Ceramics Inc. and Wilks Brothers, LLC (the
“Warrant”), for _____________ shares of common stock, par value $0.01 per share
(the “Common Stock”) at the Exercise Price in effect on the Exercise Date, and
otherwise on the terms and conditions specified in the Warrant, and the
undersigned hereby surrenders the Warrant and all right, title and interest
therein to CARBO Ceramics Inc. (subject to Section 2.03(b) of the Warrant) and
directs that the shares of Common Stock deliverable upon the exercise of the
Warrant be registered or placed in the name and at the address specified below
and delivered thereto.

In connection with the foregoing exercise, the undersigned hereby elects to pay
the Exercise Price therefor as follows (check one):

 

☐

in cash;

 

☐

by certified or official bank check;

 

☐

or by wire transfer,

in each case as provided in, and subject to, the Warrant.  Capitalized terms
used in this Election to Purchase without definition will have the respective
meanings ascribed to them in the Warrant.

 

Date:

 

 

 

 

 

 

 

 

(Warrant Holder)

 

 

 

 

 

By:

 

 

 

 

 

 

(Authorized Signature)

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

Telephone:

 

Securities and/or check to be issued to:

Please insert social security or identifying number:

Name:

Street Address:

City, State and Zip Code:

 